BY THE COURT:*
/s/
MICHAEL K. DAVIS
Chief Justice

Justices Fox and Boomgaarden would have denied appellate counsel's motion to withdraw and ordered counsel to file a brief addressing the merits of this appeal. Specifically, appellate counsel should have considered whether Appellant, at arraignment, was properly advised regarding the number of counts charged and the potential penalties. See Stalcup v. State , 2013 WY 114, ¶¶ 38-39, 311 P.3d 104, 114-15 (Wyo. 2013) ; Rodriguez v. State , 917 P.2d 172, 175 (Wyo. 1996).